Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Robert J. Mauri on 24 June 2021 to amend the claims as following:

In the claims:
22. (Currently amended) A method according to claim 1, wherein selecting the at least one road side unit operation mode for communication comprises:
transmitting, from the road side unit to a serving network node, a status report in order to report the obtained road traffic status to the serving network node; and
receiving, in the road side unit from the serving network node, control signalling indicating the at least one selected road side unit operation mode for the communication.

23. (Currently amended) An apparatus according to claim 15, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause 
transmit, from the road side unit to a serving network node, a status report in order to report the obtained road traffic status to the serving network node; and
receiving, in the road side unit from the serving network node, control signalling indicating the at least one selected road side unit operation mode for the communication.

25. (Currently amended) An apparatus according to claim 15, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: communicate by the road side unit with a serving network node, and, based on the setting, transmitting, from the road side unit to the serving network node, control signalling indicating the at least one selected road side unit operation mode for the communication.

 26. (Currently amended) An apparatus according to claim 15, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: transmit, based on the setting, from the road side unit to the vehicle device via a wireless communication link, control signalling indicating the at least one selected road side unit operation mode for the communication.

27. (Currently amended) An apparatus according to claim 15, wherein the pre-defined triggering event in the status of the road traffic comprises one or more of the following: a change in vehicle device road traffic, vehicle device road traffic variations exceeding a preconfigured limit, congestion matching a pre-configured or self-learnt vehicle device road traffic pattern, 

28. (Currently amended) An apparatus according to claim 15, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: select multiple operation modes to be used simultaneously for the at least one selected road side unit operation mode.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689